DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 4/29/2021 has been received and entered in to the case. 
	
	It is noted that in the OA mailed on 4/27/2020 there was an objection to the specification with regard to the limitations of claims 14 and 15. The Examiner did not include claim 14 and its dependent claim 16 in the objection, and indicated that claims 1-14 were allowed in the OA mailed on 1/29/2021. In the response to the argument, however, the Examiner stated as if the objection to the specification based on claim 14 was maintained (see p.8 of the OA) but did not disclose claim 14 in the objection to the specification. Upon the further consideration, it has been determined that the objection to the specification based on claim 14 is withdrawn. 
	Based on the instant amendment cancelling claims 15-17, claims 1-14 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632